Title: To James Madison from George Washington Parke Custis, 1 May 1808
From: Custis, George Washington Parke
To: Madison, James



Dr. Sir,
Arlington House 1st. May 1808

I am happy to inform you that the Agricultural meeting of yesterday, resulted in the most complete success, & presages the most beneficial effects to the institution.
Four candidates were offered for the premium in Sheep, & three in American manufacture, a specimen of which, I have the honour to enclose Mrs. Madison.
Supposing it might be agreable or satisfactory to the President of the United States, & yourself, to inspect my improvements in the most valuable of Domestic animals, I shall be happy to be honoured with a visit at this place, where I have reserved my Sheep unshorn & they can be better veiwed when attended by a select party, & removed from the bustle of a public exibition.
If this arrangement should meet the wishes of the President, to whom I pray you to suggest the proposal, I shall be happy to be honoured with your company & (that of any friends), at Such day, & hour, as may suit yr respective convenience.  I pray you to accept the high respect With which I have the honour to remain yr Ob Set

George W. P. Custis

